  Case 7:16-cv-00108-O Document 159 Filed 05/31/19                 Page 1 of 3 PageID 4479


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION


 FRANCISCAN ALLIANCE, INC., et al.,

                        Plaintiffs,

                v.                                     No. 7:16-cv-00108

 ALEX M. AZAR II, Secretary
 of Health and Human Services, et al.,

                        Defendants.



 NOTICE REGARDING ISSUANCE OF NOTICE OF PROPOSED RULEMAKING TO
                AMEND CHALLENGED REGULATIONS

       Defendants hereby notify the Court that, on May 24, 2019, the Department of Health and

Human Services (HHS) issued a Notice of Proposed Rulemaking (NPRM) that proposes to

amend the HHS regulations implementing Section 1557 of the Patient Protection and Affordable

Care Act, 42 U.S.C. § 18116, which are challenged in this litigation (hereafter, “current

regulations”). See https://www.hhs.gov/about/news/2019/05/24/hhs-proposes-to-revise-aca-

section-1557-rule.html. The NPRM is available on HHS’s website, see

https://www.hhs.gov/sites/default/files/1557-nprm-hhs.pdf; soon will be published in the Federal

Register; and is attached hereto for the Court’s convenience. As described below, the proposed

rule would amend the current regulations to address the two flaws identified by this Court in its

December 31, 2016 order granting Plaintiffs’ motion for a preliminary injunction. See

Franciscan Alliance, Inc. v. Burwell, 227 F. Supp. 3d 660 (N.D. Tex. 2016). In light of the

issuance of the NPRM, Defendants respectfully renew their request that the Court postpone

ruling on Plaintiffs’ summary judgment motions to allow HHS to complete its ongoing efforts to
  Case 7:16-cv-00108-O Document 159 Filed 05/31/19                   Page 2 of 3 PageID 4480


amend the current regulations. The proposed rule, if finalized in relevant part, would likely moot

this case and Plaintiffs will not be harmed in the interim because the relevant parts of the current

regulations are presently enjoined nationwide.

       In its order granting a preliminary injunction, this Court held that the current regulations’

prohibitions on discrimination on the basis of gender identity and termination of pregnancy were

substantively unlawful under the Administrative Procedure Act. Specifically, the Court

determined that “the meaning of sex in Title IX unambiguously refers to the biological and

anatomical differences between male and female students as determined at their birth,” and that

by “not including” Title IX’s religious and abortion exemptions, the current regulations

“expanded the ‘ground prohibited under’ Title IX that Section 1557 explicitly incorporated.”

Franciscan Alliance, 227 F. Supp. 3d at 687, 691.

       The proposed rule aims to address these flaws, among other things. First, HHS “proposes

to repeal the definition of ‘on the basis of sex’ that had been adopted in [the current

regulations].” NPRM at 45. The proposed rule would not include a “definition of ‘sex’ for

purposes of discrimination on the basis of sex in the regulation,” NPRM at 45-46, and instead

would merely cross-reference Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et

seq.) and thus prohibit sex discrimination “as defined by Title IX,” NPRM at 63. 1 Second, the




       1
          Defendants note that, on April 22, 2019, the Supreme Court granted three petitions for
writs of certiorari, raising the question whether Title VII’s prohibition on discrimination on the
basis of sex also bars discrimination on the basis of gender identity or sexual orientation. See
Bostock v. Clayton Cty., 723 Fed. Appx. 964 (11th Cir. 2018), cert granted, No. 17-1618 (U.S.
Apr. 22, 2019); Altitude Express, Inc. v. Zarda, 883 F.3d 100 (2d Cir. 2018), cert granted, No.
17-1623 (U.S. Apr. 22, 2019); Equal Employment Opportunity Comm’n v. R.G. & G.R. Harris
Funeral Homes, Inc., 884 F.3d 560 (6th Cir. 2018), cert granted, No. 18-107 (U.S. Apr. 22,
2019). A decision by the Supreme Court on the definition of “sex” under Title VII will likely
have significant ramifications for the definition of “sex” under Title IX. See, e.g., Franklin v.
Gwinnett Cty. Pub. Schs., 503 U.S. 60, 75 (1992).
  Case 7:16-cv-00108-O Document 159 Filed 05/31/19                     Page 3 of 3 PageID 4481


proposed rule would make clear that HHS’s “enforcement of Section 1557 (to the extent it

incorporates Title IX), must be constrained by the statutory contours of Title IX, which include

explicit abortion and religious exemptions.” NPRM at 76. The NPRM proposes making those

exemptions explicit in the regulations as well, by amending the regulations to provide that,

“[i]nsofar as the application of any requirement under this part would violate, depart from, or

contradict definitions, exemptions, affirmative rights, or protections provided by [a number of

listed statutes, including Title IX] . . . or any related, successor, or similar Federal laws or

regulations, such application shall not be imposed or required.” NPRM at 186.

        Respectfully submitted this 31st day of May, 2019.

                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                Civil Division

                                                JENNIFER D. RICKETTS
                                                Director, Federal Programs Branch

                                                MICHELLE BENNETT
                                                Assistant Director, Federal Programs Branch

                                                _____________________________________
                                                /s/ Rhett P. Martin
                                                RHETT P. MARTIN
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW
                                                Washington, DC 20005
                                                phone: (202) 305-7538
                                                fax: (202) 616-8470
                                                email: rhett.martin@usdoj.gov

                                                Counsel for Defendants
